Order entered September 10, 2021




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00404-CV

                        CAROL YANCEY, Appellant

                                     V.

                       SLJ COMPANY, LLC, Appellee

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-04449

                                   ORDER

     Before the Court is appellee’s September 9, 2021 agreed motion to extend

time to file its brief. We GRANT the motion and ORDER appellee’s brief due by

September 30, 2021.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE